Title: Nicholas P. Trist to James Madison, 8 May 1832
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                May 8. ’32
                            
                        
                        I have been intending to write ever since we had the pleasure—a most heartfelt one—of hearing of the
                            favorable turn in your health; but things have crowded upon me in such a way as to make me procrastinate.
                        H. L.’s book reached here yesterday. It is a realization of your apprehensions concerning the consequences
                            that might result from the Charlottesville publication, if proper care were not used in the selection. It holds up Mr. J.
                            in the most unfavorable light possible—indeed in a positively bad, very
                            bad, light—Of course, it is susceptible of refutation; but the book has charms of style that will recommend it to
                            very general perusal, and although it cannot have a permanent, it will a temporary effect on T. J’s fame. A crusade is organising against it; and from some passages in this book, I suspect there was an
                            understanding between the writer and the other assailants.
                        Things are in a dreadful state here. The Union in imminent danger. The very devil in the heart of J. C. C. South Carolina in such a state, that perhaps nothing that is
                            within the region of possibility, can prevent an out-break there, on the rising of Congress. There is a very fair prospect
                            of a compromise here on the ground presented by Mr McLane; but there is scarcely any, that this will prevent overt acts in S.
                            C. What will then follow, who can say? Affte remembrance to Mrs Madison, and friendly salutations to Mr. Todd.
                        
                            
                                N. P. Trist
                            
                        
                    